DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on March 2, 2022 for the patent application 16/083,203 originally filed on September 7, 2018. Claims 18 and 27 are amended. Claims 1-17 and 21 are canceled. Claims 18-20 and 22-34 remain pending. The first office action of December 22, 2020 and second office action of October 29, 2021 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are sufficient to overcome the 35 USC 103 rejection of claims 18-20 and 22-33. Therefore, the 35 USC 103 rejection of claims 18-20 and 22-33 is withdrawn.
However, the amendments are not sufficient to overcome the 35 USC 103 rejection of claim 34. Therefore, claim 34 remains rejected under 35 USC 103, as addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (hereinafter “Ross,” US 2011/0214501) in view of Atashbar et al. (hereinafter “Atashbar,” US 9,943,128).
Regarding claim 34 (Previously Presented), Ross discloses a method for providing a responsive rehabilitation device including a surface (Ross [0003], “a sensor device and method for monitoring physical rehabilitation exercises and the like, and alerting the user if the exercises are being performed incorrectly”), the method comprising: 
providing a sensor configuration into an item configured with the surface (Ross Fig. 1 and [0056], “The sensor device 20 may include a sensor body 22 adapted to be positioned within a shoe 14… the sensor device 20 is positioned between an insole 16 and a protective layer 17,” the sensor body is compressible and enclosed between an insole and a protective layer), wherein the responsive rehabilitation device comprises:
at least one pressure sensor configured to sense a deformation of a compressible body in response to a pressure applied to the surface, … and configured to generate a quantitative sensor output in response to the pressure applied to the surface (Ross Fig. 1 and [0059], “the rigid electronics housing 30 includes the alert mechanism 48, such as a beeper, buzzer, flashing light, etc., so that the sensor device 20 can not only received the readings from the pressure sensors 24, it can also alert the user 12 when the pressure sensors 24 report pressure readings greater than the predetermined threshold force levels”),
… 
at least one transponder configured to provide at least one of an audio output, a visual output or a combination thereof as a function of the quantitative sensor output (Ross [0059], “the rigid electronics housing 30 includes the alert mechanism 48, such as a beeper, buzzer, flashing light, etc., so that the sensor device 20 can not only received the readings from the pressure sensors 24, it can also alert the user 12 when the pressure sensors 24 report pressure readings greater than the predetermined threshold force levels”; also Ross [0061-0062], “The term "transceiver" as used in this application is hereby defined to include… transponder… a reporting device transceiver 52 for receiving the pressure data signal”); and 
a controller is configured to control the at least one transponder as a function of the quantitative sensor output (Ross [0061-0062], “The term "transceiver" as used in this application is hereby defined to include… transponder… a reporting device transceiver 52 for receiving the pressure data signal”).
Ross does not explicitly disclose that the at least one pressure sensor is a capacitive sensor, … wherein the capacitive sensor includes at least two conducting bodies separated by a dielectric material, the capacitive sensor is configured for measuring change in capacitance between said at least two conducting bodies, said change in capacitance is a result of a change in distance between the at least two conducting bodies, and converting the measured change in capacitance to the quantitative sensor output.
However, Atashbar discloses that the at least one pressure sensor is a capacitive sensor, … wherein the capacitive sensor includes at least two conducting bodies separated by a dielectric material, the capacitive sensor is configured for measuring change in capacitance between said at least two conducting bodies, said change in capacitance is a result of a change in distance between the at least two conducting bodies, and converting the measured change in capacitance to the quantitative sensor output (Atashbar Figs. 3-4 and col. 5 lines 6-46, “The ability of sensor segments 48 to maintain a capacitive charge of first electrode 16 is facilitated by the presence of dielectric layer 14 between first electrode 16 and second electrode 20 the fact that dielectric layer 14 is of a flexible, and generally deformable material means that a force applied along one or more of sensor segments 48 can cause the portion of dielectric layer 14 underlying such a sensor segment 48 to deform, thereby allowing sensor segment 48 to move closer to first electrode 16, which causes the capacity of sensor segment 48 to change… resulting in the particular sensor 52 becoming deformed and at least a portion thereof moving closer to first electrode 16 compared to its original position… such movement causes a change of the capacitance of sensor 52, which can be observed by system 10 including the readout circuit 24”).
Atashbar is analogous to Ross, as both are drawn to the art of pressure sensing devices. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Ross, to include that the at least one pressure sensor is a capacitive sensor, … wherein the capacitive sensor includes at least two conducting bodies separated by a dielectric material, the capacitive sensor is configured for measuring change in capacitance between said at least two conducting bodies, said change in capacitance is a result of a change in distance between the at least two conducting bodies, and converting the measured change in capacitance to the quantitative sensor output, as taught by Atashbar, since it would have been a simple substitution of one known element (e.g. pressure sensors of Ross) for another (e.g. capacitive pressure sensors of Atashbar) to obtain predictable results. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Allowable Subject Matter
Claims 18-20 and 22-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest cited prior art of record is Ross (US 2011/0214501). Ross discloses a pressure sensor embedded within a compressible shoe sole. However, the claim limitations require that the controller and transponder be embedded with the pressure sensor. The controller and transponder in Ross is separate from the pressure sensor and located outside of the compressible shoe sole.
Furthermore, the claim limitations require that “the at least one pressure sensor is a capacitive sensor including at least two conducting bodies separated by the controller and a dielectric material, wherein the two conducting bodies are placed substantially parallel to each other on each side of the controller.” Atashbar (US 9,943,128) is relied upon for teaching that the pressure sensor is a capacitive sensor. However, neither Ross nor Atashbar disclose the conducting bodies separated by the controller, substantially parallel to each other on each side of the controller.
None of the cited references of record, alone or in combination, are found to teach or render obvious at least these limitations.

Response to Arguments
The Applicant respectfully argues that “the use of a compressible body would appear to be non-obvious in view of Ross (as combined with Atashbar).” 
The Examiner respectfully disagrees. It is noted that "compressible" is a relative term because no degree of compression is implied in the claim limitations. Primary prior art reference Ross is directed to a shoe with a pressure sensor enclosed between an insole and a protective layer. When a user wears the shoe and steps, the pressure sensor and enclosing layers are deformed and compressed. Further, although secondary reference Atashbar is directed to a "rigid" helmet, Atashbar specifically states that a "dielectric layer" between electrodes is "of a flexible, and generally deformable material" and that application of pressure results in "the particular sensor 52 becoming deformed" (Atashbar col. 5 lines 6-46).

The Applicant respectfully argues that "the Examiner has failed to provide any motivation that would have lead a skilled artisan to such a modification or evidence that would support the Examiner's allegation that using the capacitive pressure sensor of Atashbar's helmet would have predictable results when applied to an entirely different application (Ross' shoes)." 
The Examiner respectfully disagrees. Atashbar as a secondary reference is applied only for its selection of "capacitive pressure sensors" to measure deformation in place of Ross' broader teaching of "pressure sensors" for measuring deformation. This is clearly a simple substitution of one type of pressure sensor for another type of pressure sensor that would have yielded predictable results (measuring pressure from deformation of a material). This motivation is a one of the "KSR" rationales identified by the Supreme Court to support a conclusion of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

The Applicant respectfully argues that "the 'obvious to try' standard may not be applied where one would have 'to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.'"
The Examiner respectfully disagrees. In the case of the combination of the Ross, Atashbar, and Huang references, the issue is in the selection of the type of capacitive sensor to use to measure deformation of materials. The number of choices of capacitive sensors that could be used in the invention for measuring deformation is known and finite. One having ordinary skill in the art, when selecting a type of capacitive pressure sensor to use for the invention, would have had a relatively small field of choices and parameters to choose from, and would have had a reasonable expectation of success with the choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pearcey (US 2005/0212762) Responsive punching device
Liu (US 2015/0113731) Floor-stretching exercise mat with movement guiding function and a movement guiding method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715